Title: George Muter to James Kemp, 1 October 1780
From: Muter, George
To: Kemp, James



Sir
War Office Richmond Octobr 1st. 1780.

You will please to take measures, for immediately establishing an Express at Hampton, one at Williamsburg, and keeping an Express house at York. An Express will be sent from hence to remain at N: Kent Ct. house. Circumstances render it most essentially necessary, that this measure shou’d be at present taken, that the quickest intelligence may be conveyed from Hampton to this place, shou’d there be occasion for it. I must therefore beg for your exertions.
The stove at the House of Burgesses in Williamsburg will be wanted for the House of Delegates. It is his Excellency’s wish, that you woud send it up by the first convenient opportunity. I am yours,

Geo: Muter C.

